UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12 (g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES ACT OF 1934. Commission File Number000-50218 BEKEM METALS, INC. (Exact Name of registrant as specified in its charter) Sankibai Batyr Ave. 14D Aktobe, Kazakhstan 030000 011 7 (7132) 55-75-54 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, par value $0.001 per share (“Common Stock”) (Title of each class of securities covered by this Form) None (Title of all other classes of securities for which a duty to file reports Under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification date: 180 holders of record of Common Stock Pursuant to the requirements of the Securities Exchange Act of 1934, Bekem Metals, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person Date: December 30, 2010 By: /s/ Serik Bazarbayev Serik Bazarbayev President and Chief Executive Officer
